IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10498
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JOHNNY LEE LOVATO, JR.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:00-CR-311-14-P
                       --------------------
                         November 8, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*
     Attorney Richard L. Collier, court-appointed counsel for
Johnny Lee Lovato, has moved for leave to withdraw and has filed
a brief as required by Anders v. California, 386 U.S. 738 (1967).
Lovato has received copies of counsel’s motion and brief but has
not filed a response.
     Our independent review of the brief and the record discloses
no nonfrivolous issue in this direct appeal.   Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.